DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim 13 has been cancelled therefore the rejection of claim 13 under 35 U.S.C. 112(d) is moot. 
Applicant’s arguments, see pages 5-6, filed 12/10/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 9-12, 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shulze (US6117086 herein after “Shulze”).
Claim 1:  Shulze teaches a pressure sensor (pressure transducer assembly 1, Fig. 1) arrangement for measuring a pressure of a fluid (inlet fluid port 8), comprising a connector housing having a fluid opening (inlet fluid port 8) and a fluid chamber (chamber 10) in connection with the fluid opening, at least one pressure sensitive element (pressure sensor ship 4), a membrane (diaphragm 12) arranged 
	Shulze fails to teach wherein the pressure attenuation means has a mechanical loss factor of 0.1 or higher at frequencies of 200 Hz or higher. 
	However, the details of the particular silicone gel/elastomer are a design choice within the scope of one of ordinary skill in the art.  The properties of the chosen material, including a silicone, can be chosen based upon the operating environment (corrosive, extreme temperatures, anticipated measurement ranges, etc.), cost, compatibility with other components, anticipated longevity, etc.  The chosen silicone must be suitable for transferring the pressure from the fluid to the diaphragm 12.  A suitable silicone can be chosen through routine experimentation in order to achieve an optimum result based on design objective(s). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to choose a silicone gel having properties suitable for the intended purpose from a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp including a silicone gel or similar material having a mechanical loss factor of 0.1 or higher at frequencies of 200 Hz or higher.

Claim 2: Shulze teaches the device of claim 1, previous.  Shulze teaches the use of silicone gel/elastomer 11 but fails to specify wherein the material has a mechanical loss factor of 0.10 or higher at frequencies of 1.000 Hz or higher.

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to choose a silicone gel or the like having properties suitable for the intended purpose from a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp including a silicone elastomer or similar material having a mechanical loss factor of 0.10 or higher at frequencies of 1.000 Hz or higher.

Claim 3: Shulze teaches the device of claim 1, previous.  Shulze teaches the use of silicone elastomer but fails to specify wherein the material has the mechanical loss factor in a temperature range at least from -40 °C to +250 °C.
	However, the details of the particular silicone elastomer are a design choice within the scope of one of ordinary skill in the art.  The properties of the chosen material, including a silicone elastomer, can be chosen based upon the operating environment (corrosive, extreme temperatures, anticipated measurement ranges, etc.), cost, compatibility with other components, anticipated longevity, etc.  The chosen elastomer must be suitable for transferring the pressure from the fluid to the diaphragm 12.  A suitable elastomer can be chosen through routine experimentation in order to achieve an optimum result based on design objective(s). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to choose a silicone gel having properties suitable for the intended purpose from a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp including a silicone elastomer or similar material having the mechanical loss factor in a temperature range at least from -40 °C to +250 °C.
Claim 4: Shulze teaches the device of claim 1, previous.  Shulze teaches wherein the material is an elastomer (biologically isolating gel 11, preferable silicone gel also referred to as silicone elastomer. Col. 2, lines 31-40. Col. 4, lines 52-53). 

Claim 5: Shulze teaches the device of claim 1, previous.  Shulze teaches the use of silicone elastomer but fails to specify wherein the material comprises a shore hardness of 20 Shore A or lower.
	However, the details of the particular silicone elastomer are a design choice within the scope of one of ordinary skill in the art.  The properties of the chosen material, including a silicone elastomer, can be chosen based upon the operating environment (corrosive, extreme temperatures, anticipated measurement ranges, etc.), cost, compatibility with other components, anticipated longevity, etc.  The chosen elastomer must be suitable for transferring the pressure from the fluid to the diaphragm.  A suitable elastomer can be chosen through routine experimentation in order to achieve an optimum result based on design objective(s). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to choose a silicone elastomer having properties suitable for the intended purpose from a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp including a silicone elastomer or similar material having a shore hardness of 20 Shore A or lower.

Claim 6: Shulze teaches the device of claim 1, previous.  Shulze teaches wherein the membrane (diaphragm 12) is a sealing diaphragm of an oil filled sensor (the second chamber 13 is filled with a pressure transmissive media 15 such as silicone oil. Col. 8, lines 5-9).
	Shulze fails to teach wherein the sensor is a MEMs sensor.  
	However, the size of the device (micro or otherwise) does not change the functionality.  There appears to be no criticality to the sensor beyond sensing pressure.  MEMs sensors are well known to those of ordinary skill in the art. 


Claim 9:  Shulze teaches the device of claim 1, previous.  Shulze teaches wherein the membrane is made of metal (the diaphragm 12 can be formed from stainless steel or other suitable materials. Col. 8, lines 46-51). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use any suitable material for a membrane including metal in order to best suit the application of the pressure sensor, operating environment, and anticipated pressure detection ranges and achieve the most accurate pressure sensing. 

Claim 10: Shulze teaches the device of claim 2, previous.  Shulze teaches the use of silicone elastomer but fails to specify wherein the material has the mechanical loss factor in a temperature range at least from -40 °C to +250 °C.
	However, the details of the particular silicone elastomer are a design choice within the scope of one of ordinary skill in the art.  The properties of the chosen material, including a silicone elastomer, can be chosen based upon the operating environment (corrosive, extreme temperatures, anticipated measurement ranges, etc.), cost, compatibility with other components, anticipated longevity, etc.  The chosen elastomer must be suitable for transferring the pressure from the fluid to the diaphragm 12.  A suitable elastomer can be chosen through routine experimentation in order to achieve an optimum result based on design objective(s). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to choose a silicone gel having properties suitable for the intended purpose from a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp including a silicone elastomer or similar material having the mechanical loss factor in a temperature range at least from -40 °C to +250 °C.

Claim 11: Shulze teaches the device of claim 2, previous.  Shulze teaches wherein the material is an elastomer (biologically isolating gel 11, preferable silicone gel also referred to as silicone elastomer. Col. 2, lines 31-40. Col. 4, lines 52-53).

Claim 12: Shulze teaches the device of claim 3, previous.  Shulze teaches wherein the material is an elastomer (biologically isolating gel 11, preferable silicone gel also referred to as silicone elastomer. Col. 2, lines 31-40. Col. 4, lines 52-53).

Claim 14: Shulze teaches the device of claim 2, previous.  Shulze teaches the use of silicone elastomer but fails to specify wherein the material comprises a shore hardness of 20 Shore A or lower.
	However, the details of the particular silicone elastomer are a design choice within the scope of one of ordinary skill in the art.  The properties of the chosen material, including a silicone elastomer, can be chosen based upon the operating environment (corrosive, extreme temperatures, anticipated measurement ranges, etc.), cost, compatibility with other components, anticipated longevity, etc.  The chosen elastomer must be suitable for transferring the pressure from the fluid to the diaphragm.  A suitable elastomer can be chosen through routine experimentation in order to achieve an optimum result based on design objective(s). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to choose a silicone elastomer having properties suitable for the intended purpose from a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp including a silicone elastomer or similar material having a shore hardness of 20 Shore A or lower.

Claim 15: Shulze teaches the device of claim 3, previous.  Shulze teaches the use of silicone elastomer but fails to specify wherein the material comprises a shore hardness of 20 Shore A or lower.
	However, the details of the particular silicone elastomer are a design choice within the scope of one of ordinary skill in the art.  The properties of the chosen material, including a silicone elastomer, can be chosen based upon the operating environment (corrosive, extreme temperatures, anticipated 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to choose a silicone elastomer having properties suitable for the intended purpose from a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp including a silicone elastomer or similar material having a shore hardness of 20 Shore A or lower.

Claim 16: Shulze teaches the device of claim 4, previous.  Shulze teaches the use of silicone elastomer but fails to specify wherein the material comprises a shore hardness of 20 Shore A or lower.
	However, the details of the particular silicone elastomer are a design choice within the scope of one of ordinary skill in the art.  The properties of the chosen material, including a silicone elastomer, can be chosen based upon the operating environment (corrosive, extreme temperatures, anticipated measurement ranges, etc.), cost, compatibility with other components, anticipated longevity, etc.  The chosen elastomer must be suitable for transferring the pressure from the fluid to the diaphragm.  A suitable elastomer can be chosen through routine experimentation in order to achieve an optimum result based on design objective(s). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to choose a silicone elastomer having properties suitable for the intended purpose from a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp including a silicone elastomer or similar material having a shore hardness of 20 Shore A or lower.

Claim 17: Shulze teaches the device of claim 2, previous.  Shulze teaches wherein the membrane (diaphragm 12) is a sealing diaphragm of an oil filled sensor (the second chamber 13 is filled with a pressure transmissive media 15 such as silicone oil. Col. 8, lines 5-9).

	However, the size of the device (micro or otherwise) does not change the functionality.  There appears to be no criticality to the sensor beyond sensing pressure.  MEMs sensors are well known to those of ordinary skill in the art. 
	 Therefore, it would have been obvious to use a MEMs sensor in order to make the sensor and case for the sensor on a very small scale such that it can be used in very small spaces or for micro-applications.

Claim 18: Shulze teaches the device of claim 3, previous.  Shulze teaches wherein the membrane (diaphragm 12) is a sealing diaphragm of an oil filled sensor (the second chamber 13 is filled with a pressure transmissive media 15 such as silicone oil. Col. 8, lines 5-9).
	Shulze fails to teach wherein the sensor is a MEMs sensor.  
	However, the size of the device (micro or otherwise) does not change the functionality.  There appears to be no criticality to the sensor beyond sensing pressure.  MEMs sensors are well known to those of ordinary skill in the art. 
	 Therefore, it would have been obvious to use a MEMs sensor in order to make the sensor and case for the sensor on a very small scale such that it can be used in very small spaces or for micro-applications.

Claim 19: Shulze teaches the device of claim 4, previous.  Shulze teaches wherein the membrane (diaphragm 12) is a sealing diaphragm of an oil filled sensor (the second chamber 13 is filled with a pressure transmissive media 15 such as silicone oil. Col. 8, lines 5-9).
	Shulze fails to teach wherein the sensor is a MEMs sensor.  
	However, the size of the device (micro or otherwise) does not change the functionality.  There appears to be no criticality to the sensor beyond sensing pressure.  MEMs sensors are well known to those of ordinary skill in the art. 


Claim 20: Shulze teaches the device of claim 5, previous.  Shulze teaches wherein the membrane (diaphragm 12) is a sealing diaphragm of an oil filled sensor (the second chamber 13 is filled with a pressure transmissive media 15 such as silicone oil. Col. 8, lines 5-9).
	Shulze fails to teach wherein the sensor is a MEMs sensor.  
	However, the size of the device (micro or otherwise) does not change the functionality.  There appears to be no criticality to the sensor beyond sensing pressure.  MEMs sensors are well known to those of ordinary skill in the art. 
	 Therefore, it would have been obvious to use a MEMs sensor in order to make the sensor and case for the sensor on a very small scale such that it can be used in very small spaces or for micro-applications.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shulze in view of Shibata (US20020033050 herein after “Shibata”).
Claim 7: Shulze teaches the pressure sensor arrangement according to claim 1.  Shulze fails to teach wherein the membrane is a measuring membrane of a thin film pressure sensor element. .
	However, Shibata teaches a pressure sensitive chip 11 which is a conventionally known chip comprising a thin-film diaphragm [0006], [0034], Fig. 3. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a pressure sensor including a thin-film diaphragm pressure sensor in order to utilize a technology which is known to be lightweight and rugged while also cost-effective.

Claim 8:  Shulze in view of Shibata teaches the device of claim 7, previous.  Shulze teaches, in the embodiment of Fig. 2, wherein the diaphragm 12 is part of the housing by connection to the various structure elements 22, 23, 26. Inlet sizes, chambers, housings, membrane periphery, etc. can all be 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 





/JEAN F MORELLO/Examiner, Art Unit 2861                                                                                                                                                                                                        2/26/22

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861